496 F.2d 1322
16 U.C.C. Rep. Serv. (West) 569
Robert BOWMAN, Plaintiff-Appellant,v.CHRYSLER CREDIT CORPORATION, Defendant-Appellee.
No. 72-3683.
United States Court of Appeals, Fifth Circuit.
July 10, 1974.

Darryl A. Hurt, Lucedale, Miss., for plaintiff-appellant.
A. M. Murphy, Lucedale, Miss., for defendant-appellee.
Before COLEMAN, CLARK and GEE, Circuit Judges.
PER CURIAM:


1
This case began as a suit for damages in the state court and was removed to the United States District Court on diversity of citizenship and jurisdictional amount.  On a trial to the Court without a jury judgment was awarded the defendant.  We affirm.


2
The basis for the suit was that Chrysler Credit Corporation, from a public street, had peaceably repossessed an automobile, unlocked and with the ignition key in it, belonging to the plaintiff-appellant, Robert Bowman.  The automobile was the subject of a conditional sales contract, assigned to Chrysler, and was in default for failure to comply with certain insurance provisions of the contract.  The contract provided that upon default by Bowman the owner of the contract could repossess the automobile.  The taking, with no state participation, did not violate the due process clause of the Fourteenth Amendment, James v. Pinnix (5 Cir., 1974), 495 F.2d 206.


3
Neither did it violate Mississippi law, Martin v. Cook, 237 Miss. 267, 114 So. 2d 669 (1959).


4
Consequently, the judgment for Chrysler was correct.


5
As an additional ground of recovery, Bowman alleged that a sum of money left in the glove compartment of the automobile had been taken by those who seized the automobile.  The District Court found this contention to be incredible, a finding which, on the evidence, is not clearly erroneous.

The judgment of the District Court is

6
Affirmed.